--------------------------------------------------------------------------------

Exhibit 10.4

Employment Agreement

Party A: Dake (Fujian) Sports Goods Co., Ltd
Address: Henggoutou Industrial District, Chendai Town, Jinjiang City, Fujian
Province, China
Legal Representative: Yuxi Ding
Tel.: 82011827

Party B: Xinquan Liu
Sex: Male
Census Register: Government Yard, Yongfeng Village, Hanyang District, Wuhan
Tel.: 13645986647
ID No.: 429004197112093234

In accordance with relevant laws and regulations of Labor Contract Law of the
People’s Republic of China and through negotiation based on equality and free
will, the two parties agree to conclude this Employment Agreement under the
following terms and conditions.

1. Term of Labor Contract


  1) Fixed–term Agreement: the validity term of this Agreement commences on the
date of Jan 31st , 2010, and expires on the date of Jan 30th , 2015, including
probation of 3 months from the date of Jan 31st , 2010 to the date of Apr 30th ,
2010.         2) Uncertain term Agreement: the validity term of this Agreement
commences on the date of , and expires on occurrence of legal termination
conditions, including probation of months from the date of to the date of .    
    3) Period Agreement: the validity term of this Agreement commences on the
date of , and expires on completion of certain task.


2. Content and Location of Work


  1) Party B is to work at the location of Jinjiang in the position of
Production Manager.         2) Party B shall be subject to the work arrangement
made by Party A, according to working requirements and working capacity and
performance of Party B.         3) Party B shall perform his or her work duties
provided by Party A, and shall complete his or her work task in accordance with
the provisions in terms of time limit, quality and workload.


3. Working Days and Holidays


  1) Party A is pursuant to the full–time standard working time system and could
make arrangement of working time in accordance with relevant regulations of laws
and specific position requirements of Party B. Party B should comply with the
working time regulated by Party A.


--------------------------------------------------------------------------------


  2) To the particularity of the position, Party B shall be subject to the work
arrangement made by Party A, according to working requirement, on working time,
working shift, and days off.


4. Remuneration


  1) Wage of Party B is paid at yuan/month during probation. After probation
wage is paid in the first way stated below.


  i. Wage paid by time: wage is yuan/month.   ii.

Wage paid by piece: piece wage is decided though proper and scientific pricing
standard of Party A and timely negotiation of both parties.

  iii.

Other ways: _______________

Party A should pay Party B wage in legal currency on every month. Standard of
wage of Party B should not below minimum wage standard published by People’s
Government of Fujian Province. Over–time payment is paid to relevant laws and
regulations.


  2) Party A shall adjust Party B’s wage standard according to actual
operational conditions, rules and regulations of the company, performance
assessment of Party B, as well as working seniority, records of rewards and
punishments, and formation of position. After position adjustment, wage of Party
B should be adjusted according to wage standard in the same level of position,
type of work, and post and should meet minimum wage standard.


5. Social Insurance     Both parties should honor regulations of social
insurance and pay social insurance premium. Personal part of social insurance
premium will be deducted from wage of Party B.     On the termination or
conclusion of this Agreement, Party A should be responsible for relevant
formalities of social insurance transfer for Party B and issue termination or
conclusion certification of Employment Agreement. Party B should be responsible
for timely handing over formalities.


6. Labor Protection, Working Condition and Prevention against Occupational
Hazard


  1) Party A shall provide Party B with preventing conditions against
occupational hazard in accordance with the State’s labor standard.         2)
Party B is entitled to the corresponding labor protection and working condition
by provided by Party A.         3) If Party B engages in work of exposure to
occupational disease hazard, Party A should arrange occupational health check,
according to state’s regulations concerned before on board and departure, as
well as annual occupational health check during the term of this Agreement.


7. Agreed Provisions


  1) Agreement on trainings paid by Party A:         2) Agreement on keeping
commercial information confidential: this provision is limited to senior
officers, senior technology personnel and others evolved in commercial
information. (see staff discipline for details)         3) Agreement on
supplementary of insurance and well–being: if Party B voluntarily gives up the
well–being of social insurance, Party B should sign confirmation of giving up
social insurance.


--------------------------------------------------------------------------------


4) Agreement on other issues


  i. Party B should comply with rules and regulations of Party A.         ii. If
Party B leaves halfway, entry allowances should be returned.         iii.
Absence from work will be charged three–day wage and accumulatively three–day
absence a month is regarded as voluntarily giving up the position with no wage
settlement; fighting and brawls lead to dismiss with no wage settlement.


8. Formation of Labor Contract     This Agreement could be altered after
negotiation of both parties. Any change of this Agreement should be effective
after recording the change in written form, listing out date of change, signing
and sealing by both parties. For alteration of this Agreement, parties should
make alteration letter, or specific alteration agreement which is appendix of
this Agreement with the same legal validity to this Agreement.     9.
Termination, conclusion and renewal of this Agreement are pursuant to relevant
regulations of municipal, provincial and state government.     10. Resolving of
Labor Disputes     In case of any disputes arising from the performance of this
Agreement which could not be solved by negotiation, either party may submit the
case to labor dispute mediation commission of Party A for mediation; if such
mediation fails, either party may submit the case in written application to
labor dispute arbitration commission within statutory prescription; if either
party refuses to accept the award rendered by the arbitration commission, it may
lodge a lawsuit to local court within 15 days after receiving award sample.    
11. Issues not stated in this Agreement are to be solved by relevant regulations
or under negotiation of both parties. If provisions of this Agreement are
against latest laws or regulations, regulations of latest laws are ultimate.    
12. This Agreement is made in two copies with each party holding one.

Party A (Sealing): ___________________
Legal Representative: ________________
Signing Date: ______________________

Party B: __________________________
Signing Date: ______________________

Witnessed By (Sealing): ______________
Signing Date: ______________________

--------------------------------------------------------------------------------